People v Katz (2014 NY Slip Op 07298)





People v Katz


2014 NY Slip Op 07298


Decided on October 28, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 28, 2014

Friedman, J.P., Renwick, Manzanet-Daniels, Feinman, Kapnick, JJ.


13322 2521/08

[*1] The People of the State of New York, Respondent,
vJaime Katz, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Julia Busetti of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Yuval Simchi-Levi of counsel), for respondent.

Order, Supreme Court, New York County (Renee A. White, J.), entered on or about March 19, 2013, which adjudicated defendant a level two sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed defendant 20 points for the risk factor for relationship with victim. The People demonstrated by clear and convincing evidence that defendant established a relationship with the victim for the purpose of victimizing him (see People v Carlton, 307 AD2d 763 [4th Dept 2003]). The circumstances, including time factors, supported the inference that the relationship was formed for that purpose, and defendant's denials presented a credibility question that the court properly resolved against him.
The court properly exercised its discretion when it declined to grant a downward departure to risk level one (see People v Gillotti, 23 NY3d 841 [2014]). The alleged mitigating factors were outweighed by the seriousness of the underlying sex crime.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 28, 2014
CLERK